Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Acknowledgment is made of the amendment filed on 12/30/2021, after the Non Final Office Action dated 10/01/2021. Claims 1, 14, 16, 17 have been amended. 
Claims 1-20 are pending.
Claim Objections
2.	Objections to claims 14-20 have been withdrawn due to the amendment filed 12/30/21.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a first capacitor electrode extended from the output electrode and overlapping the pixel electrode and the storage electrode; and a second capacitor electrode disposed spaced apart from the first capacitor electrode and overlapping the extension portion of the shielding electrode and the storage electrode, wherein the shielding electrode is in direct contact with the second capacitor electrode and the shielding electrode isn't in direct contact with the first capacitor electrode, and the shielding electrode and the storage electrode receive different voltages from each other.”

The primary reason for the allowance of the independent claim 14 is the inclusion of the limitation 
“…wherein, in the plan view, a width of the metal layer overlapping each of the signal lines is greater than a width of the signal line, and a width of the metal layer overlapping each of the scanning lines is greater than a width of the scanning line.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 6. Claim 7 is also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 14 is the inclusion of the limitation 
“…a first storage capacitor including a storage electrode and a first capacitor electrode, and electrically connected to the liquid crystal capacitor and the storage line; and a second storage capacitor including a second capacitor electrode, and electrically connected to the storage line and a shielding electrode: wherein the shielding electrode is in direct contact with the second capacitor electrode and the shielding electrode isn't in direct contact with the first capacitor electrode, and the shielding electrode and the storage electrode receive different voltages from each other.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 14. Claims 15-20 are also allowed due to their virtue of dependency.
Shibusawa US 2010/0079419, Heo et al. US 2019/0196238 and Hara et al. US 2012/0099067 are silent as of the specific limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871